DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on claim interpretation
Examiner notes that claim 18 is not rejected under 35 U.S.C. 112(b) due to the phrase “high crystallinity” because paragraph 0062 of Applicant’s specification defines “high crystallinity copolymer” as a copolymer in which “the content of the crystalline phase exceeds 51% (as tested using differential scanning calorimetry) at 10° C./min cooling rate” (paragraph 0062 of US 2021/0323752).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 8 and 20, it is not clear whether or not the “unfilled container” is required to be the container of Applicant’s claim 2 or not (due to the recitation “an unfilled container”: “an”, and not “the” or “said”, is recited). Examiner suggests replacing “an” with “the” or “said”, or reciting something along the lines of “… the container, when it is unfilled, …”.

The term “high melt strength” in claim 17 (once in line 2, once in line 3) is a relative term which renders the claim indefinite. The term “high melt strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It cannot be ascertained what the lowest melt strength is that would still be considered to be “high”.

Claims 9-15 are rejected for the same reasons that claim 8 is rejected since claims 9-15 depend upon claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,091,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
in regard to independent claim 2, and claim 7 of the instant application, claim 2 of the instant application encompasses claims 1 and 7 of the reference application.

Claim 3 of the instant application corresponds to claim 9 of the reference application.

Claims 4 and 19 of the instant application corresponds to claim 13 of the reference application.

Claims 5 and 6 of the instant application read on all of the claims of the reference application because the reference application does not require any of the materials recited in claims 5 and 6 of the instant application.

Claim 8 of the instant application corresponds to claim 2 of the reference application.

Claim 9 of the instant application corresponds to claim 3 of the reference application.

Claim 10 of the instant application corresponds to claim 4 of the reference application.

Claim 11 of the instant application corresponds to claim 5 of the reference application.

Claim 12 of the instant application corresponds to claim 6 of the reference application.

Claim 13 of the instant application corresponds to claim 7 of the reference application.

Claim 14 of the instant application corresponds to claim 8 of the reference application.

Claim 15 of the instant application corresponds to claim 9 of the reference application.

Claim 16 of the instant application corresponds to claim 10 of the reference application.

Claim 17 of the instant application corresponds to claim 11 of the reference application.

Claim 18 of the instant application corresponds to claim 12 of the reference application.

Claim 20 of the instant application corresponds to claim 14 of the reference application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (USPN 3,703,255) in view of Lindemann (USPN 5,462,794) and in further view of Amberg et al. (USPN 4,036,675).
In regard to claim 2, Wade teaches an insulative (see, for example, col. 2, line 40, “excellent insulation properties”) cup comprising a foam sheet (see, for example, col. 2, lines 22-36), where the cup includes insulative cellular polymeric material (col. 5, lines 29-37) that has localized plastic deformation in at least one selected region of the body to provide a plastically deformed first material segment having a first density located in a first portion of the selected region of the body and a second material segment having a second density lower than the first density located in an adjacent second portion of the selected region of the body (the compressed lip region, see, for example, col. 3, lines 3-7, corresponds to the claimed plastically deformed first material segment, and the region of the cup adjacent to the compressed lip region corresponds to the claimed second material segment of lower density than the compressed first material segment. The cup has a floor (the bottom of the cup) and a body including a sidewall (the sidewall of the cup), where the floor is coupled to the body via the integral connection at the transition between the bottom and the side wall.
	In regard to the requirement that the sheet comprises insulative cellular non-aromatic polymeric material, Wade focuses on the foam being polystyrene (which is an aromatic polymeric material) (see throughout reference, including col. 5, lines 29-37), but Wade states that “[o]bviously other types of cellular, foamed materials could be employed with equal success, such as polyethylene foams, provided that the foams have good thermoforming characteristics and will retain their shape upon cooling”. Wade therefore teaches that other materials than polystyrene, such as polyethylene (which is a non-aromatic polymeric material) may be used in place of polystyrene. To the extent that the teaching of Wade “[o]bviously other types of cellular, foamed materials could be employed with equal success, such as polyethylene foams, provided that the foams have good thermoforming characteristics and will retain their shape upon cooling” implies that not all polyethylene foams, and not all foams of other polymers, can be used because the foam materials must “have good thermoforming characteristics and will retain their shape upon cooling”, Lindemann et al. teach a multilayer material that includes a foam layer that is lightweight, strong, and readily thermoformable into cups (col. 6, lines 49-52), and that the foam layer may be a mixture of polystyrene foam and reclaim material comprising ethylene vinyl alcohol, polyolefin such as polyethylene (see citations at end of this sentence in regard to polyethylene), ethylene vinyl acetate, polystyrene and impact polystyrene (see, for example, col. 14, lines 17-38 and col. 14, lines 57-59) (in regard to polyethylene, note that polyethylenes are disclosed as a component of the various layers of the laminate of Lindemann et al., and therefore a component of the regrind of Lindemann et al., throughout the reference, for example at col. 9, lines 2-5, col. 9, lines 18-33, col. 10, lines 13-33, col. 10, lines 46-51 and col. 15, lines 30-33). Since Lindemann et al. disclose that the multilayer material that includes a foam layer is lightweight, strong, and readily thermoformable into cups (col. 6, lines 49-52), and that the foam layer may include regrind including polyethylene and/or other non-aromatic materials, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the mixtures of polymers of the foamed layer of Lindemann et al. that include polystyrene and regrind including polyethylene and/or other non-aromatic materials as the material of the foam layer of the cup of Wade. Examiner further notes, as indicated above, the mixtures of polymeric materials of Wade for the regrind material, and therefore of the mixture of polystyrene and regrind for the foam layer, are disclosed as including other non-aromatic materials, such as ethylene vinyl alcohol, ethylene vinyl alcohol and other non-aromatic polyolefins such as polypropylene, so it would have further been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the mixtures of polymers of the foamed layer of Lindemann et al. that include polystyrene and regrind including a non-aromatic material (or non-aromatic materials) disclosed by Wade other than polyethylene as the material of the foam layer of the cup of Wade.

In regard to the claimed layer structure, Wade and Lindemann et al. do not explicitly teach the structure of the multilayered sheet having a film layer, an ink layer printed on the film layer, and a polymeric-lamination layer extending between and interconnecting the film layer to the cellular layer.

Amberg et al., however, disclose a container such as a cup having a foam layer 19 and skin (film) layers 20, 21 on both sides of the foam layer 19, where the skin (film) layers 20, 21 are bonded to the foam layer via adhesive layers 22, 23 (col. 7, lines 39-47 and Fig. 2). Amberg et al. teach that a layer of ink printing indicia may be printed on the underside of the outer film layer 20 and/or inner film layer 21 for decorative or informational purposes, including wording (col. 7, lines 39-47 and Fig. 2 [note that Fig. 2 shows ink layer 24 on the underside of outer film layer 20, but Amberg et al. also teach that the ink layer may be on the underside of inner film layer 20 at col. 7, lines 39-47]). Amberg et al. therefore teach the structure of a multilayered sheet where an ink layer is printed on a film layer (layer 20 or 21) and a polymeric-lamination layer (adhesive layer 22 or 23) extending between and interconnecting the film layer 20 or 21 to the cellular layer 19: in the instance where the ink layer is only wording (which is disclosed at col. 7, line 45), the film layer (layer 20 or 21) would be in contact with polymeric-lamination layer (adhesive layer 22 or 23) at all locations where wording in ink is not present.

Since Amberg et al. establish that it is known to print an ink layer, including only wording, on the underside of a skin (film) layer of a laminate having a foam layer with skin (film) layers on both sides used to form containers such as cups for decorative or informational purposes, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the cup taught by Wade and Lindemann et al. such that the layer structure 

/ skin (film) / wording in ink / polymeric-lamination layer (adhesive layer) / 

is applied to the cellular layer taught by Wade and Lindemann et al., where the adhesive layer bonds the ink-printed skin (film) layer to the cellular layer, in order to provide information on the cup in the form of ink printed wording.

In regard to claim 3, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claim 2. The foam layer taught by Wade and Lindemann et al. includes reclaim (which is regrind), as discussed above in regard to claim 2.

In regard to claim 4, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 3 and 2. Lindemann et al. teach that an adhesive is not required to bond a multi-resin reclaim layer containing a polystyrene, an EVOH barrier resin and a polyolefin to the foam layer, and that this is unexpected (col. 13, lines 6-14). An adhesive resin is therefore not a required component of the laminate of Lindemann et al. Therefore, the regrind of Lindemann et al. is not required to include adhesive.

In regard to claim 5, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 3 and 2. None of Wade, Lindemann et al. and Amberg et al. disclose that the laminate includes an epoxy, so the insulative cup taught by Wade, Lindemann et al. and Amberg et al. does not include an epoxy.

In regard to claim 6, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 3 and 2. None of Wade, Lindemann et al. and Amberg et al. require that the laminate includes any of epoxies, urethanes, acrylates and maleimides, so one of ordinary skill in the art would recognize that insulative cups having no epoxies, urethanes, acrylates and maleimides fall well within the scope of the teachings of Wade, Lindemann et al. and Amberg et al.

In regard to claim 7, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claim 2. The cup of Wade is a single-ply cup (see, for example, claim 1 at col. 9, line 29), so the cup that results from the proposed combination of Wade, Lindemann et al. and Amberg et al. is of only the four layers recited in claim 7 (and therefore it consists of the four layers recited in claim 7).

In regard to claims 8 and 9, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claim 2. In regard to the claimed rigidity of the unfilled container (claim 8) and top load (claim 9), since Wade, Lindemann et al. and Amberg et al. teach a container (cup) having structural and compositional characteristics that correspond to the claimed structural and compositional limitations, one of ordinary skill in the art would have expected that the container taught by Wade, Lindemann et al. and Amberg et al. as proposed above to have a rigidity when unfilled that is at least as high as the claimed minimum value, and a top load that is at least as high as the claimed minimum. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II. 

In regard to claims 10 and 13, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 9, 8 and 2. As discussed above in regard to claim 2, the foam layer includes regrind. While Amberg et al. do not explicitly teach that the adhesive layer 22 or 23 (either of which corresponds to the claimed polymeric-lamination layer) includes regrind, given that the use of regrind (reclaim) is an economical option as established by Lindemann et al. (it is of scrap material from formation of the container, or other containers), it would have been obvious to one of ordinary skill in the art to have included some regrind (reclaim) in the adhesive layer taught by Amberg et al. In regard to claim 13, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added the regrind in a relative amount that falls within the claimed range. Examiner notes the range of 0.05 to 99.5% essentially recites any relative amount, and includes relative amounts that are known to be suitable relative amounts of reclaim for polymeric layers.

In regard to claim 11, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 8-10 and 2. In regard to the claimed puncture resistance of the body of the cup, since Wade, Lindemann et al. and Amberg et al. teach a container (cup) having structural and compositional characteristics that correspond to the claimed structural and compositional limitations, one of ordinary skill in the art would have expected that the cup taught by Wade, Lindemann et al. and Amberg et al. as proposed above to have a puncture resistance of the body of the cup that is at least as high as the claimed minimum value. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II. 

In regard to claim 12, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 8-11 and 2. In regard to the claimed Elmendorf tear strength in the machine direction of the side wall of the cup, since Wade, Lindemann et al. and Amberg et al. teach a container (cup) having structural and compositional characteristics that correspond to the claimed structural and compositional limitations, one of ordinary skill in the art would have expected that the cup taught by Wade, Lindemann et al. and Amberg et al. as proposed above to have an Elmendorf tear strength in the machine direction of the side wall of the cup that is at least as high as the claimed minimum value. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II. 

In regard to claim 14, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 13, 8-10 and 2. Lindemann et al. establish that it is known to include ink as a component of regrind (col. 4, lines 7-12), and Amberg et al. teach the inclusion of ink in the laminate disclosed by Amberg et al. (and the laminate of the proposed combination of Wade, Lindemann et al. and Amberg et al. as discussed above in regard to claim 2 includes ink). Since regrind is from the scrap of the formation of the containers being formed, in this case, the container taught by Wade, Lindemann et al. and Amberg et al., the regrind would include ink, because the laminate of the container taught by Wade, Lindemann et al. and Amberg et al. includes ink.

In regard to claim 15, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claim 2. Lindemann et al. teach that the foamed core layer preferably comprises reclaim, in a preferred amount of up to about 40 weight percent of the foamed core layer, and preferably about 10 to about 30 weight percent of the foamed core layer (col. 5, lines 17-20). Since the upper limit of the reclaim (regrind) is 40% (preferably 30%), the mixture of foam and reclaim taught by Lindemann et al. as discussed above in regard to claim 2 corresponds to the composition recited in claim 15.

In regard to claim 16, Wade and Lindemann et al. teach the insulative cup as discussed above in regard to claims 15 and 2. Lindemann et al. teach that the choice of the foam resin will vary depending on the end-use application of the sheet of the invention, and that polypropylene foams are envisioned for some applications in which consumer heating of the ultimate packaging article is desired (col. 8, lines 9-13), even though, preferably, the foam core layer of the invention is made with a polystyrene, because polystyrene is light weight, is relatively inexpensive and, exhibits higher tensile strength than polypropylene and has sufficient temperature performance to be used in a wide variety of packaging applications (col. 8, lines 13-18). Since Lindemann et al. teach that polypropylene may be used as the foam of the foam layer for some applications in which consumer heating of the ultimate packaging article is desired, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used polypropylene foam as the base material of the foam of the foam layer of the cup taught by Wade and Lindemann et al. Lindemann et al. teach that the foam may include reclaim material from the layers of the container/cup including ethylene vinyl alcohol, polyolefin such as polyethylene and polypropylene (see citations at end of this sentence in regard to polyethylene and polypropylene) and ethylene vinyl acetate, (see, for example, col. 14, lines 17-38 and col. 14, lines 57-59) (in regard to polyethylene and polypropylene, note that polyethylenes and polypropylenes are disclosed as a component of the various layers of the laminate of Lindemann et al., and therefore a component of the regrind of Lindemann et al., see throughout the reference, for example at col. 9, lines 2-5, col. 9, lines 18-33, col. 10, lines 13-33, col. 10, lines 46-51, col. 11, lines 1-19, col. 13, line 62-col. 14, line 8  and col. 15, lines 30-33). Since Lindemann et al. disclose that the foam layer may include regrind including polyethylene and/or polypropylene, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a mixture of the polypropylene foam taught by Lindemann et al. and the regrind as the material of the foam layer, where any polypropylene component of the regrind may be considered the claimed “secondary polymer”, where the polypropylene component of the regrind is a different polypropylene from the polypropylene as the base resin of the foam layer. One of ordinary skill in the art would have recognized that the teaching of polypropylenes for the various layers taught by Lindemann et al. include polypropylene homopolymers.

In regard to claim 17, one of ordinary skill in the art would have recognized that the teaching of polypropylenes for the various layers taught by Lindemann et al. including those that become mixed with the foam layer as reclaim include high melt strength polypropylene homopolymers. 

In regard to claim 18, one of ordinary skill in the art would have recognized that the teaching of polypropylenes for the foam layer taught by Lindemann et al. includes high crystallinity polypropylene coopolymers. 

In regard to claim 19, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claims 15-18 and 2. Lindemann et al. teach that an adhesive is not required to bond a multi-resin reclaim layer containing a polystyrene, an EVOH barrier resin and a polyolefin to the foam layer, and that this is unexpected (col. 13, lines 6-14). An adhesive resin is therefore not a required component of the laminate of Lindemann et al. Therefore, the regrind of Lindemann et al. is not required to include adhesive.

In regard to claim 20, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claim 2. In regard to the claimed rigidity of the unfilled container and top load, since Wade, Lindemann et al. and Amberg et al. teach a container (cup) having structural and compositional characteristics that correspond to the claimed structural and compositional limitations, one of ordinary skill in the art would have expected that the container taught by Wade, Lindemann et al. and Amberg et al. as proposed above to have a rigidity when unfilled that is at least as high as the claimed minimum value, and a top load that is at least as high as the claimed minimum. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II. 

In regard to claim 21, Wade, Lindemann et al. and Amberg et al. teach the insulative cup as discussed above in regard to claim 2. As discussed above in regard to claim 2, the foam layer includes regrind. While Amberg et al. do not explicitly teach that the adhesive layer 22 or 23 (either of which corresponds to the claimed polymeric-lamination layer) includes regrind, given that the use of regrind (reclaim) is an economical option as established by Lindemann et al. (it is of scrap material from formation of the container, or other containers), it would have been obvious to one of ordinary skill in the art to have included some regrind (reclaim) in the adhesive layer taught by Amberg et al. Additionally, it would have been obvious to have included polyethylene and polypropylene in the adhesive layer taught by Amberg et al., since both materials are well known materials for adhesive layers to those of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788